Citation Nr: 1019215	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
condition.  

2.  Entitlement to service connection for a right ankle 
condition, to include as secondary to the service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1975 and from August 1985 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
RO.  

In May 2008, the Veteran testified at a hearing conducted 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of this hearing is associated with the claims 
file.  

In March 2010, the Veteran's representative withdrew the 
request for a hearing with the Board.  

The Veteran is service connected for a left ankle fracture.  
The Veteran may be entitled to service connection for a right 
ankle disability on a secondary basis to the service-
connected left ankle fracture.  Therefore, the issue on 
appeal has been rephrased accordingly.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009) (finding that VA must consider 
all theories of entitlement raised by the records, regardless 
of whether the theory is asserted by the veteran).  

The now reopened claim of service connection for a right 
ankle condition is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
ankle disability was denied in a January 2001 rating 
decision.  The Veteran did not appeal this decision.  

2.  The evidence received since the January 2001 rating 
decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim.  


CONCLUSION OF LAW

New and material evidence having been received; the claim of 
service connection for a right ankle condition is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted.   

To the extent that action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at 
this time.  


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claim was received in April 2003, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).  

The January 2001 rating decision denied the Veteran's 
petition to reopen his claim of service connection for a 
right ankle disorder on the basis that no new and material 
evidence had been received to substantiate the claim.  The 
Veteran did not appeal the decision.  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the January 2001 rating 
decision, which was the last final adjudication that 
disallowed the Veteran's claim.  

As noted, an application to reopen the Veteran's current 
claim was received by the RO in April 2003.  The evidence 
added to the record includes additional VA treatment records, 
the private treatment records, a November 2005 VA examination 
report, the transcript of the Veteran's testimony in May 
2008, and his written statements in support of his claim.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

That evidence is new, and does bear directly on the question 
of whether the Veteran's right ankle disability was 
aggravated by service.  In the Board's opinion, this evidence 
provides a more complete picture of the Veteran's disability 
and its origin, and, thus, is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.  

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. 
§ 5103A.  

Accordingly, on this record, the claim of service connection 
for a right ankle is reopened.  



ORDER

As new and material evidence has been received to reopen  the 
claim of service connection for a right ankle condition, the 
appeal to this extent allowed, subject to further action as 
discussed hereinbelow.  



REMAND

A review of the record shows that additional development of 
the record is required prior to further Board action in 
connection with this appeal.  

The Veteran claims that his right ankle disability is a 
result of service and/or aggravated by his service-connected 
left ankle disability.  

The Veteran underwent a VA examination in November 2005.  The 
Veteran complained of severe right ankle pain.  He reported 
injuring his right ankle in service while playing basketball.  

The VA examiner diagnosed the Veteran, in part, with a right 
medial malleolar fracture.  However, he did not conduct a 
review of the claims file review or render an opinion as to 
likely etiology of the right ankle disorder.  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Therefore, an addendum to the November 2005 
VA examination and/or another VA examination, if deemed 
necessary, is required in order to determine the etiology of 
his right ankle disability.  

The Veteran is hereby advised that, failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim (as original claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims folder all outstanding VA medical records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Huntington VAMC and 
any other indicated medical facility.  
All records and/or responses received 
should be associated with the claims 
folder.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  The RO should request that the 
November 2005 VA examiner provide an 
addendum to his VA examination report.  
If the November 2005 VA examiner is not 
available, another physician with 
appropriate expertise can review the file 
and report and provide the addendum.  If, 
and only if, that VA physician deems it 
necessary, should the Veteran be afforded 
another VA examination, to determine the 
etiology of his right ankle disability.  

The following considerations will govern 
the addendum:

a.  The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
any recent medical records obtained, and 
a copy of this REMAND.  

b.  The examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current right ankle disability is due to 
an injury sustained during active service 
or was caused or aggravated by his 
service-connected left ankle disability.  

c.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the reopened claim of 
service connection, to include on a 
direct and secondary basis, in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case, and should be 
afforded an appropriate period to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


